Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Response, filed 12/10/2020, with respect to the rejection(s) of claim(s) 1, 3-8, 10-15, 17, 19-23, 26 under the previous  35 USC 103 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  A new ground(s) of rejection has been provided below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Please amend the claim to read “the convex longitudinal top profile” for proper antecedent basis. As currently recited, there are two convex longitudinal side profiles defined by the free ends of the protuberances. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 10-15, 17, 19-23, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moskovich (US 958464) in view of Nguyen (US 20130000658), and in further view of Pfenniger (US 6988777), as evidenced by Gelder (US 20010013151).
Regarding claim 1, Moskovich (US 9585464) discloses a handle (110);
a head (120) coupled to the handle, the head comprising a front surface and a rear surf ace opposite the front surface, the head extending from a proximal end to a distal end along a longitudinal axis (Please refer to Figures 4 and 4A); 
an elastomeric soft tissue cleanser (170) comprising a plurality of protuberances (protuberances 172) extending from the rear surface of the head and terminating in free ends (See Figure 4A), 
the free ends of the protuberances collectively defining a convex longitudinal side profile (Please refer to Profile 1, Reference Drawing 1), and 
a plurality of tooth cleaning elements (tooth cleaning elements 163) extending from the front surface of the head and terminating in free ends (Col. 6, lines 14-16), wherein each of the plurality of protuberances has a height measured from the rear surface of the head to its free end (Please see Col. 7, lines 15-29 contemplating the sizing of the protuberances 172), 
wherein the convex longitudinal side profile defined by the free ends of the protuberances is formed due to a variation in the heights of the protuberances in a direction of the longitudinal axis; and 
wherein the convex transverse top profile of the free ends of the protuberances is formed due to a variation in the heights of the protuberances along at least one transverse plane that intersects and is substantially orthogonal to the longitudinal axis (wherein Column 7, lines 38-39 disclose that Hohlbein, US Patent No. 7,143,462 is incorporated in its entirety, specifically regarding the nubs; Hohlbein ‘462 teaches in Column 4, lines 25-30 that the length of height of the nubs range between 0.5 to 2.5mm, i.e. therein exists a range of heights; wherein nubs of .  
However, Moskovich does not explicitly disclose wherein the free ends of the protuberances collectively defining at least one convex transverse top profile. However, from the same or similar field of endeavor, Nguyen (US 201330000658) teaches protuberances collectively defining at least one convex transverse top profile (please refer to Figure 10; see also [0047] and [0048] disclosing a convexly arcuate outer edge with serrations).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the transverse convex profile of Nguyen into the invention of Moskovich, specifically in combination with the existing nub length ranges. Although Moskovich ‘464 intimates and suggests alternative forms, sizes, shapes, and designs of the nubs (see Col. 7, lines 14-30; see also the incorporated reference of Hohlbein ‘462, Column 4, lines 25-30), as well as a convex longitudinal side profile, the transverse profile shape of the nubs is silent. The nature of the problem to be solved as disclosed by Moskovich is to provide a cleaning element which can be used with the complex and intricate contours of teeth and gums (Col. 1, lines 24-27), or in alternative contemplations, with a tongue scraper (Col. 3, lines 49-52). Nguyen discloses that the nubs in combination with the convex shape bolster efficient scraping or debris removal [0047], thus providing a complimentary solution of the issue addressed by Moskovich. This modification would be recognized as applying a 
However, Moskovich ‘464 as modified by Nguyen does not explicitly disclose the free ends of the tooth cleaning elements collectively defining a concave longitudinal side profile and comprising at least one concave transverse top profile.
However, from the same or similar field of endeavor, Pfenniger (US 6988777) discloses the free ends of the tooth cleaning elements collectively defining a concave longitudinal side profile and comprising at least one concave transverse top profile (Please refer to profiles of bristles 3, having longitudinal side profile 14 and transverse profile 15 of Figures 1a and 1b, further disclosed in Col. 5, lines 2-11).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the profiles as disclosed by Pfenniger into the invention of modified Moskovich. 
	One would be motivated to do so in order to provide profiles of cleaning surfaces engageable with the contour of teeth. Gelder (US 20010013151) provides further evidence that the specific profiles have properties which emulate the buccal and lingual surfaces of the teeth [0003]. The concave profile is best suited for the buccal (outside) surfaces of the teeth, wherein the convex profile is best suited for the lingual (interior) surfaces of the teeth (Please see Figures 3, 5, and 7 of Gelder). Moskovich as modified 


    PNG
    media_image1.png
    791
    1318
    media_image1.png
    Greyscale

Reference Drawing 1

Regarding claim 3, all of the limitations recited in claim 1 are rejected by Moskovich as modified by Nguyen and Pfenniger. Modified Moskovich further teaches wherein the head comprises a first lateral side and a second lateral side, and wherein the heights of the protuberances decrease with distance from the longitudinal axis towards the first and second lateral sides of the head (please refer to the combination statement of claim 1 regarding the profile of the protuberances; 
Regarding claim 4, all of the limitations recited in claim 1 are rejected by Moskovich as modified by Nguyen and Pfenniger. Modified Moskovich further teaches the head comprising a central transverse plane, the longitudinal axis intersecting and orthogonal to the central transverse plane (Referring to the combination statement of claim 1, please see Reference Drawing 1 as well as the height ‘minimum’ of the parabolic profiles of Pfenniger in Figures 1A and 1B); and wherein the heights of the protuberances decrease with longitudinal distance from the central transverse plane towards the proximal and distal ends of the head (Referring now to Reference Drawing 1, please see Profile 1 as well as the incorporated reference of Hohlbein ‘462 indicating an acceptable range of heights between 0.5mm and 2.5mm in Col. 4, lines 25-30).
Regarding claim 5, all of the limitations recited in claim 4 are rejected by Moskovich as modified by Nguyen and Pfenniger. Modified Moskovich further teaches wherein the concave longitudinal side profile formed by the free ends of the tooth cleaning elements has a height measured from the front surface of the head to the free ends of the tooth cleaning elements that increases with longitudinal distance from the central transverse plane towards the proximal and distal ends of the head (Please see claim 1 combination statement; see also Pfenniger: refer to .
Regarding claim 6, all of the limitations recited in claim 4 are rejected by Moskovich as modified by Nguyen and Pfenniger. Modified Moskovich further teaches wherein the convex longitudinal side profile formed by the free ends of the protuberances has a maximum height at the central transverse plane and the concave longitudinal side profile formed by the free ends of the tooth cleaning elements has a minimum height at the central transverse plane (see figures 1a and 1b of Pfenniger and Reference Drawing 1; please refer to the combination statement of claim 1 regarding the profile of the protuberances; please also refer to the incorporated reference of Hohlbein ‘462 indicating an acceptable range of heights between 0.5mm and 2.5mm, as well as the arcuate convex transverse profile of Nguyen in Figure 10; wherein Nguyen also discloses the center of the edge is orthogonal to the apparatus; wherein the apex of the nubs is in the center and decreases therefrom).
Regarding claim 7, all of the limitations recited in claim 4 are rejected by Moskovich as modified by Nguyen and Pfenniger. Modified Moskovich further teaches wherein the convex longitudinal side profile formed by the free ends of the protuberances has a maximum height that is offset from a minimum height of the concave longitudinal side profile formed by the free ends of the tooth cleaning elements (Refer to the combination statement of claim 1 as well as Reference Drawing 2, wherein L1 is offset from L2).

    PNG
    media_image2.png
    462
    666
    media_image2.png
    Greyscale

Reference Drawing 2

Regarding claim 8, all of the limitations recited in claim 4 are rejected by Moskovich as modified by Nguyen and Pfenniger. Modified Moskovich further teaches wherein the convex longitudinal side profile defined by the free ends of the protuberances has a longitudinal center point that is longitudinally offset from the central transverse plane, and wherein the longitudinal center point of the convex longitudinal side profile is located between the central transverse plane and the proximal end of the head (Please refer to the annotated Reference Drawing 2 depicting the offset nature of L1 and L2; see also the combination statement of claim 1).
Regarding claim 10, all of the limitations recited in claim 4 are rejected by Moskovich as modified by Nguyen and Pfenniger. Modified Moskovich further teaches wherein the concave longitudinal side profile formed by the free ends of the tooth cleaning elements has a longitudinal center point that is located on the central transverse plane (A, Reference Drawing 3).

    PNG
    media_image3.png
    584
    442
    media_image3.png
    Greyscale

Reference Drawing 3

Regarding claim 11, all of the limitations recited in claim 4 are rejected by Moskovich as modified by Nguyen and Pfenniger. Modified Moskovich further teaches wherein the concave longitudinal side profile formed by the free ends of the tooth cleaning elements is symmetric about the central transverse plane (Please refer to Figures 1a, 1b, and 7b of Pfenninger for demonstrated symmetry) and the convex longitudinal side profile formed by the free ends of the protuberances is asymmetric about the central transverse plane (Moskovich Figures 2, 4, 4a, and 5).
Regarding claim 12, all of the limitations recited in claim 1 are rejected by Moskovich as modified by Nguyen and Pfenniger. Modified Moskovich further teaches wherein the convex longitudinal side profile defined by the free ends of the protuberances extends from a distal-most one of the protuberances to a proximal-most one of the protuberances (L1, Reference Drawing 2).
Regarding claim 13, all of the limitations recited in claim 1 are rejected by Moskovich as modified by Nguyen and Pfenniger. Modified Moskovich further teaches wherein the concave longitudinal side profile defined by the free ends of the tooth cleaning elements extends from a distal-most one of the tooth cleaning elements to a proximal-most one of the tooth cleaning elements (L2, Reference Drawing 2).
Regarding claim 14, all of the limitations recited in claim 1 are rejected by Moskovich as modified by Nguyen and Pfenniger. Modified Moskovich further teaches wherein the protuberances are nubs comprising a cylindrical body portion and a tapered tip portion (Moskovich: Column 7, lines 14-38).
Regarding claim 15, all of the limitations recited in claim 1 are rejected by Moskovich as modified by Nguyen and Pfenniger. Modified Moskovich further teaches wherein the elastomeric soft tissue cleanser has a first length measured from the free end of a distal-most (L2, Reference Drawing 2) one of the protuberances to the free end of a proximal-most one of the protuberances; wherein the tooth cleaning elements form a tooth cleaning element field having a second length (L1, Reference Drawing 2)  measured from a distal-most portion of the free end of a distal-most one of the tooth cleaning elements to a proximal-most portion of the free end of a proximal-most one of the tooth cleaning elements; and wherein the first length is greater than the second length (L2 is clearly greater than L1, see Reference Drawing 2), wherein the distal-most portion of the free end of the distal-most one of the protuberances is longitudinally offset from the free end of the distal-most one of the tooth cleaning elements, and the proximal-most portion of the free end of the proximal-most one of the protuberances is longitudinally offset from the free end of the proximal-most one of the tooth cleaning elements (Reference Drawing 2 clearly illustrates that L1 and L2 are offset from one another, i.e. that the areas are overlapping but do not begin and end at the same point).
Regarding claim 17, all of the limitations recited in claim 1 are rejected by Moskovich as modified by Nguyen and Pfenniger. Modified Moskovich further teaches wherein the front surface of the head is a planar surface (see Figure 4A of Moskovich).
Regarding claim 19, Moskovich (US 9585464) teaches a handle (110);
a head (120) coupled to the handle, the head comprising a front surface, a rear surface opposite the front surface, a longitudinal axis extending from a proximal end to a distal end (Please refer to Figures 4 and 4A), and a central transverse plane, the longitudinal axis intersecting and orthogonal to the central transverse plane (therein exists planes and axes of the invention, see Figures 1 and 2); 
an elastomeric soft tissue cleanser (170) comprising a plurality of protuberances (172) extending from the rear surface of the head and terminating in free ends, the free ends of the protuberances collectively forming a longitudinal side profile having a height (See Reference Drawing 1), measured from the rear surf ace of the head, that decreases with longitudinal distance from the central transverse plane (Please refer to Reference Drawing 1 for the profile of the protuberances), and 
a plurality of tooth cleaning elements (163) extending from the front surface of the head and terminating in free ends (See Reference Drawing 1).
However, Moskovich does not explicitly disclose wherein the free ends of the protuberances comprising at least one transverse top profile having a height, measured from the rear surface of the head, that decreases with transverse distance from the longitudinal axis. However, from the same or similar field of endeavor, Nguyen (US 201330000658) teaches protuberances comprising at least one transverse top profile having a height, measured from the rear surface of the head, that decreases with transverse distance from the longitudinal axis (please refer to Figure 10; see also [0047] and [0048] disclosing a convexly arcuate outer edge with serrations).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the transverse convex profile of Nguyen into the invention of Moskovich, specifically in combination with the existing nub length ranges. Although Moskovich ‘464 intimates and suggests alternative forms, sizes, shapes, and designs of the nubs (see Col. 7, lines 14-30; see also the incorporated reference of Hohlbein ‘462, Column 4, lines 25-30), as well as a convex longitudinal side profile, the transverse profile shape of the nubs is silent. The nature of the problem to be solved as disclosed by Moskovich is to provide a cleaning element which can be used with the complex and intricate contours of teeth and gums (Col. 1, 
However, Moskovich ‘464 as modified by Nguyen does not explicitly disclose the free ends of the tooth cleaning elements collectively defining a longitudinal side profile having a height, measured from the front surface of the head, that increases with longitudinal distance from the central transverse plane, and the free ends of the tooth cleaning elements comprising at least one transverse top profile having a height, measured from the front surface of the head, that increases with transverse distance from the longitudinal axis.
However, from the same or similar field of endeavor, Pfenniger (US 6988777) discloses the free ends of the tooth cleaning elements collectively defining a longitudinal side profile having a height, measured from the front surface of the head, that increases with longitudinal distance from the central transverse plane, and the free ends of the tooth cleaning elements comprising at least one transverse top profile having a height, measured from the front surface of the head, that increases with transverse distance from the longitudinal axis (Please .
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the profiles as disclosed by Pfenniger into the invention of modified Moskovich. 
	One would be motivated to do so in order to provide profiles of cleaning surfaces engageable with the contour of teeth. Gelder (US 20010013151) provides further evidence that the specific profiles have properties which emulate the buccal and lingual surfaces of the teeth [0003]. The concave profile is best suited for the buccal (outside) surfaces of the teeth, wherein the convex profile is best suited for the lingual (interior) surfaces of the teeth (Please see Figures 3, 5, and 7 of Gelder). Moskovich as modified by Pfenniger would provide a configuration propagating a good cleaning ([0009] of Gelder). The nature of the problem to be solved as disclosed by Moskovich is to provide a cleaning element which can be used with the complex and intricate contours of teeth and gums (Col. 1, lines 24-27), wherein the modification of Pfenniger would provide additional capability to do so, as evidenced by Gelder. 
Regarding claim 20, all of the limitations recited in claim 19 are rejected by Moskovich as modified by Nguyen and Pfenniger. Modified Moskovich further teaches wherein the height of the longitudinal side profile of the elastomeric soft tissue cleanser continuously decreases with distance from the central transverse plane and from the longitudinal axis (Please refer to Reference Drawing 1).
Regarding claim 21, all of the limitations recited in claim 19 are rejected by Moskovich as modified by Nguyen and Pfenniger. Modified Moskovich further teaches wherein at least one of the longitudinal side profile of the tooth cleaning elements and the longitudinal side profile of the elastomeric soft tissue cleanser is symmetric about the central transverse plane (Please refer to Figures 1a, 1b, and 7b of Pfenninger for demonstrated symmetry; please also see Reference Drawing 1).
Regarding claim 22, all of the limitations recited in claim 19 are rejected by Moskovich as modified by Nguyen and Pfenniger. Modified Moskovich further teaches wherein the longitudinal side profile formed by the free ends of the protuberances has a maximum height at the central transverse plane and the longitudinal side profile formed by the free ends of the tooth cleaning elements has a minimum height at the central transverse plane (Please refer to the combination statement of claim 19, wherein the profiles of the bristles and protuberances as disclosed by Moskovich as modified are on both sides of the cleaning device, and also have a minimum and a maximum, see figures 1a and 1b of Pfenniger and Reference Drawing 1).  
Regarding claim 23, Moskovich teaches a handle (110);
a head (120) coupled to the handle, the head comprising a front surface and a rear surface opposite the front surface, the head extending from a proximal end of the head to a distal end of the head along a longitudinal axis (Please refer to Figures 4 and 4A);
an elastomeric soft tissue cleanser (170) comprising a plurality of protuberances (172) extending from the rear surface of the head and terminating in free ends (See Reference Drawing 1), 
each of the protuberances having a height measured from the rear surface of the head to its free end (Please see Col. 7, lines 15-29 contemplating the sizing of the protuberances 172), and 
a variation in the heights of the protuberances (wherein Column 7, lines 38-39 disclose that Hohlbein, US Patent No. 7,143,462 is incorporated in its entirety, specifically regarding the nubs; Hohlbein ‘462 teaches in Column 4, lines 25-30 that the length of height of the nubs range between 0.5 to 2.5mm, i.e. therein exists a range of heights; wherein nubs of other sizes and shapes outside the given ranges can be used; please also refer to the combination statement below regarding the incorporation of the convex nature of the transverse profile; please also refer to Figure 5A of Moskovich ‘464 showing a variety of lengths of the nubs in the longitudinal side profile), and 
a plurality of tooth cleaning elements (tooth cleaning elements 163) extending from the front surface of the head and terminating in free ends (Col. 6, lines 14-16), each of the tooth cleaning elements having a height measured from the front surface of the head to its free end (See Figure 4A).

wherein the free ends of the protuberances comprise at least one convex transverse top profile along a first transverse plane that intersects and is substantially orthogonal to the longitudinal axis. However, from the same or similar field of endeavor, Nguyen (US 201330000658) teaches wherein the free ends of the protuberances comprise at least one convex transverse top profile along a first transverse plane that intersects and is substantially orthogonal to the longitudinal axis (please refer to Figure 10; see also [0047] and [0048] disclosing a convexly arcuate outer edge with serrations).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the transverse convex profile of Nguyen into the invention of Moskovich, specifically in combination with the existing nub length ranges. Although Moskovich ‘464 intimates and suggests alternative forms, sizes, shapes, and designs of the nubs (see Col. 7, lines 14-30; see also the incorporated reference of Hohlbein ‘462, Column 4, lines 25-30), as well as a convex longitudinal side profile, the transverse profile shape of the nubs is silent. The nature of the problem to be solved as disclosed by Moskovich is to provide a cleaning element which can be used with the complex and intricate contours of teeth and gums (Col. 1, lines 24-27), or in alternative contemplations, with a tongue scraper (Col. 3, lines 49-52). Nguyen discloses that the nubs in combination with the convex shape bolster efficient scraping or debris removal [0047], thus providing a complimentary solution of the issue addressed by Moskovich. This modification would be recognized as applying a known technique, i.e. a convex shape, to improve a similar device in the same way and 
However, Moskovich ‘464 as modified by Nguyen does not explicitly disclose the free ends of the tooth cleaning elements comprising at least one concave transverse top profile formed by a variation in the heights of the tooth cleaning elements along a second transverse plane that intersects and is substantially orthogonal to the longitudinal axis.
However, from the same or similar field of endeavor, Pfenniger (US 6988777) discloses the free ends of the tooth cleaning elements comprising at least one concave transverse top profile formed by a variation in the heights of the tooth cleaning elements along a second transverse plane that intersects and is substantially orthogonal to the longitudinal axis (Please refer to profiles of bristles 3, having transverse profile 15 of Figures 1a and 1b, further disclosed in Col. 5, lines 2-11; wherein along a plane that is parallel to the top surface 4, the heights of the bristles vary along the profiles 14, 15).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the transverse profile (15) as disclosed by Pfenniger into the invention of modified Moskovich. 
	One would be motivated to do so in order to provide profiles of cleaning surfaces engageable with the contour of teeth. Gelder (US 20010013151) provides further evidence that the specific profiles have properties which emulate the buccal and lingual 
Regarding claim 26, all of the limitations recited in claim 23 are rejected by Moskovich as modified by Nguyen and Pfenniger. Modified Moskovich further teaches wherein the free ends of the protuberances comprise a convex longitudinal top profile having a maximum height at a central transverse plane, the longitudinal axis intersecting and orthogonal to the central transverse plane (see figures 1a and 1b of Pfenniger and Reference Drawing 1; please refer to the combination statement of claim 23 regarding the profile of the protuberances; please also refer to the incorporated reference of Hohlbein ‘462 indicating an acceptable range of heights between 0.5mm and 2.5mm, as well as the arcuate convex transverse profile of Nguyen in Figure 10; wherein Nguyen also discloses the center of the edge is orthogonal to the apparatus; wherein the apex of the nubs is in the center and decreases therefrom). 
However, Moskovich as currently modified does not explicitly teach a concave longitudinal top profile of the tooth cleaning elements. Specifically, Moskovich as currently modified does not explicitly disclose wherein the free ends of the tooth cleaning elements comprise a concave longitudinal top profile having a minimum height at the central transverse plane. 
However, previously mentioned Pfenninger teaches wherein the free ends of the tooth cleaning elements comprise a concave longitudinal top profile having a minimum height at the central transverse plane (see profile 14 of Figure 1b). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the longitudinal profile (14) as disclosed by Pfenniger into the invention of modified Moskovich. 
	One would be motivated to do so in order to provide profiles of cleaning surfaces engageable with the contour of teeth. Gelder (US 20010013151) provides further evidence that the specific profiles have properties which emulate the buccal and lingual surfaces of the teeth [0003]. The concave profile is best suited for the buccal (outside) surfaces of the teeth, wherein the convex profile is best suited for the lingual (interior) surfaces of the teeth (Please see Figures 3, 5, and 7 of Gelder). Moskovich as modified by Pfenniger would provide a configuration propagating a good cleaning ([0009] of Gelder). The nature of the problem to be solved as disclosed by Moskovich is to provide a cleaning element which can be used with the complex and intricate contours of teeth and gums (Col. 1, lines 24-27), wherein the modification of Pfenniger would provide additional capability to do so, as evidenced by Gelder. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723